Case 1:20-cv-03326-PKC-SJB Document 92 Filed 10/14/20 Page 1 of 5 PageID #: 1803




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                            :
 CHRISTOPHER SEAN FRANCIS, acting on behalf :
 of infant child, K.K.S.F.,                 :
                                            :
                            Petitioner,     :
                                              No. 1:20-cv-3326 (PKC-RLM)
         - against -                        :
                                            :
 SHELLON ROBERTA CULLEY,                    :
                                            :
                            Respondent.     :
                                            :

         The Hague Convention on the Civil Aspects of International Child Abduction,
                            done at The Hague on October 25, 1980
             International Child Abduction Remedies Act, 22 U.S.C. § 9001 et seq.

                               JOINT STIPULATIONS OF FACT

         Petitioner Christopher Sean Francis (“Petitioner”) and Ms. Shellon Roberta Culley

 (“Respondent”) stipulate and agree to the factual statements below for the expedited hearing in

 the above-captioned proceeding. The below joint stipulations of fact are made for the purposes of

 streamlining the present proceeding only, and are not admissions as to the truth of any stipulated

 fact for the purposes of any other proceeding. Further, the parties do not concede that any of the

 below stipulated facts is relevant to any claim or defense at issue in this proceeding.

    A. Petitioner’s Prima Facie Case Is Established1

         1.     K.K. was habitually resident in Trinidad and Tobago from her birth until April 5,

 2019.




         1
          The parties agree that Stipulations 1 through 5, taken together, establish the elements of
 Petitioner’s prima facie case of wrongful removal or retention under the Hague Convention.
Case 1:20-cv-03326-PKC-SJB Document 92 Filed 10/14/20 Page 2 of 5 PageID #: 1804




        2.         Immediately prior to leaving Trinidad and Tobago on April 5, 2019, Petitioner

 and Respondent jointly exercised custodial rights to K.K. under the laws of Trinidad and Tobago

 from her birth.

        3.         Prior to leaving Trinidad and Tobago on April 5, 2019, Respondent informed

 Petitioner that she intended to take the children on a two-week vacation to Guyana.

        4.         Prior to leaving Trinidad and Tobago on April 5, 2019, Respondent did not

 inform Petitioner that she intended to take the Child to the United States.

        5.         Prior to leaving Trinidad and Tobago on April 5, 2019, Respondent did not

 inform Petitioner that she intended to remove the child from the country for any purpose other

 than a vacation of approximately two weeks.

    B. Parties

        4.         Petitioner is a Trinidadian national.

        5.         Respondent is a citizen of Guyana who resided in Trinidad and Tobago from 2007

 until she traveled to the United States on April 5, 2019.

        6.         Respondent met Petitioner in Trinidad and Tobago in 2007.

        7.         In or about 2007, Petitioner and Respondent began an intimate relationship while

 both were living in Trinidad and Tobago.

        8.         Respondent’s son from a prior relationship, J.M., lived with Petitioner and

 Respondent in Trinidad and Tobago continuously from 2009 until April 5, 2019.

        9.         Petitioner and Respondent have one child together: K.K.

        10.        K.K. was born in 2010 in Mount Hope in Trinidad and Tobago.

        11.        On or about April 20, 2012, the Petitioner and Respondent married in Trinidad

 and Tobago.




                                                     2
Case 1:20-cv-03326-PKC-SJB Document 92 Filed 10/14/20 Page 3 of 5 PageID #: 1805




         12.      Petitioner and Respondent lived together continuously from 2007 to April 5,

 2019.

         13.      Respondent’s sister, Omeanda Gilbert, resides in Trinidad and Tobago.

         14.      Before she left Trinidad and Tobago with K.K. and J.M. on April 5, 2019,

 Respondent was self-employed as a nail technician.

    C. K.K’s Personal History

         15.      From the time of her birth to April 5, 2019, K.K. resided with Petitioner,

 Respondent, and J.M. in Trinidad and Tobago at the following addresses:

               a. November 2010 through July 2011: McDonald Street

                  Curepe, Trinidad and Tobago

               b. July 2011 to 2014: #31 Robin Crescent Edinburgh 500

                  Chaguanas, Trinidad and Tobago.

               c. 2014 through April 5, 2019: #103 Robin Crescent, Edinburgh 500

                  Chaguanas, Trinidad and Tobago.

         16.      K.K. has family in Trinidad and Tobago on Petitioner’s side, including her

 paternal grandmother, Agnes Francis, her paternal aunt, Helen Francis-Baptiste and uncle,

 Sherwin Baptiste, and their children and K.K.’s cousins, Adria, Alexia and Aidan; her paternal

 uncle, Christian Francis and aunt, Kemba Ifill-Francis, and their child and K.K.’s cousin, Kayla.

         17.      Petitioner and Respondent jointly exercised rights of custody to K.K. under the

 law of Trinidad and Tobago from the time of her birth onward.

         18.      Petitioner provided care for K.K. when he was not at work.

         19.      Petitioner was involved in the care of K.K. throughout her life.




                                                   3
Case 1:20-cv-03326-PKC-SJB Document 92 Filed 10/14/20 Page 4 of 5 PageID #: 1806




        20.    Petitioner sometimes picked up and dropped off K.K. from daycare, pre-school,

 and school; occasionally helped K.K. with her homework; and sometimes prepared meals and

 put K.K. to bed during times that Respondent was at work.

        21.    Petitioner has accompanied K.K. to social events, parties, movies, the beach, and

 the park.

        22.    K.K. attended Edinburgh Government Primary School in Chaguanas, Trinidad

 and Tobago from 2012 through April 5, 2019.

    E. Respondent’s Relocation to the United States with K.K. and J.M. in April 2019

        23.    On April 5, 2019, Petitioner met Respondent, J.M., and K.K. at the airport and

 said goodbye to K.K.

        24.    K.K. did not travel to Guyana on April 5, 2019 or any time thereafter.

        25.    On April 5, 2019, Respondent, K.K. and J.M. flew from Trinidad and Tobago

 directly to the United States and landed in the early morning of April 6, 2019 at John F. Kennedy

 Airport in New York City, and their passports were stamped with the date April 6, 2019.

        26.    On or around April 15, 2019, Respondent informed Petitioner that she did not

 intend to return to Trinidad and Tobago or return K.K. to Trinidad and Tobago.

        27.    In April 2019, Respondent registered K.K. to attend school at the School of the

 Performing Arts at P.S. 315 in Brooklyn, New York.

        28.    On or about October 1, 2019, Respondent filed a Domestic Incident Report with

 the NYPD against Bruce Blocker following a domestic incident.

        29.    The October 1, 2019 complaint report for the October 1, 2019 domestic incident

 indicates that Respondent informed the NYPD of another domestic incident on September 29,

 2019 involving Bruce Blocker.




                                                 4
Case 1:20-cv-03326-PKC-SJB Document 92 Filed 10/14/20 Page 5 of 5 PageID #: 1807




         30.   On or about October 10, 2019, Respondent filed a Domestic Incident Report with

 the NYPD against Bruce Blocker following an October 8, 2019 domestic incident.

         31.   Respondent obtained a two-year Order of Protection dated December 11, 2019

 against Bruce Blocker.

         32.   On or about December 23, 2019, Respondent filed a Form I-360 VAWA self-

 petition with the United States Citizenship and Immigration Services.

                              SO STIPULATED AND AGREED
 Dated: October 14, 2020

   DUANE MORRIS LLP                                 DAVIS POLK &WARDWELL LLP


   By:    s/ Ralph Carter                           By:     s/ Sharon Katz
          Kevin J. Fee                              Sharon Katz
          Ralph Carter                              Dara Sheinfeld
          Brittany Pagnotta                         Kathryn Bi
   1540 Broadway                                    James Y. Park
   New York, New York 10036-4086                    Matthew S. Vasilakos
   Phone: (212) 692-1000                            Sean Stefanik
   Email kjfee@duanemorris.com                      450 Lexington Avenue
          rcarter@duanemorris.com                   New York, New York 10017
                                                    Tel: (212) 450-4000
   Pro Bono Attorneys for Petitioner                Fax: (212) 701-5800
   Christopher Sean Francis                         Email: sharon.katz@davispolk.com
                                                            dara.sheinfeld@davispolk.com
                                                            kathryn.bi@davispolk.com
                                                            james.park@davispolk.com
                                                            matthew.vasilakos@davispolk.com
                                                            sean.stefanik@davispolk.com

                                                    Counsel for Respondent
 Dated: New York, New York
        October ___, 2020

 SO ORDERED:
 s


 The Honorable Pamela K. Chen
 United States District Judge


                                                5
